

116 HRES 501 IH: Expressing the sense of the House of Representatives on Nelson Mandela International Day.
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 501IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. Lewis (for himself, Mr. Engel, Ms. Adams, Ms. Bass, Mr. Bishop of Georgia, Mr. Brown of Maryland, Mr. Butterfield, Mr. Carson of Indiana, Mr. Castro of Texas, Mr. Cisneros, Mr. Clyburn, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Costa, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mrs. Demings, Mrs. Dingell, Mr. Espaillat, Mr. Evans, Ms. Fudge, Mr. Gallego, Mr. García of Illinois, Mr. Grijalva, Mr. Hastings, Mr. Higgins of New York, Ms. Kendra S. Horn of Oklahoma, Ms. Jackson Lee, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mr. Khanna, Mr. Lawson of Florida, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Mr. Sean Patrick Maloney of New York, Mr. McGovern, Mr. Meeks, Ms. Moore, Mrs. Napolitano, Ms. Norton, Ms. Omar, Mr. Pallone, Mr. Payne, Ms. Pressley, Mr. Rush, Ms. Schakowsky, Mr. Serrano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Tlaib, Ms. Waters, and Mrs. Watson Coleman) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives on Nelson Mandela International Day.
	
 Whereas Nelson Rolihlahla Mandela was born to the Thembo Dynasty in Mvezo in the Umtata District of Transkei, South Africa, on July 18, 1918;
 Whereas, as a young man, Nelson Mandela became an activist through acts of boycotts, strikes, civil disobedience, and other forms of noncooperation during the fight against apartheid, a system of racial segregation in South Africa;
 Whereas, as a leader of the African National Congress (ANC) and the African National Congress Youth League, Nelson Mandela and 9 of his fellow ANC leaders were arrested, charged, and tried for plotting the violent overthrow of the Government of South Africa;
 Whereas, on June 12, 1964, 8 of the accused, including Nelson Mandela, were sentenced to life imprisonment;
 Whereas, from 1964 to 1982, Nelson Mandela was incarcerated at Robben Island Prison, off the coast of Cape Town, South Africa, before being moved to the maximum-security Pollsmoor Prison in the Cape Town suburb of Tokai;
 Whereas, during the years of his imprisonment, Nelson Mandela became widely accepted as the most significant Black leader in South Africa and a symbol of resistance against apartheid, discrimination, and injustice;
 Whereas a global movement to release Nelson Mandela and end the South African system of apartheid included international economic sanctions like Public Law No. 99–440, the Anti-Apartheid Act of 1986, and the condemnation of apartheid by countless leaders, artists, intellectuals, and activists;
 Whereas at 4:14 p.m. on February 11, 1990, Mandela was released from the Victor Verster prison in Paarl after being a political prisoner for 27 years, 6 months, and 1 week;
 Whereas the release of Nelson Mandela was a defining moment in the global effort to end apartheid; Whereas, in 1993, Nelson Mandela and South African President F.W. de Klerk accepted the Nobel Peace Prize and pledged to continue working towards a democratic, nonracial South Africa;
 Whereas a series of negotiations between the Government of South Africa and the ANC resulted in the abolishment of apartheid and an election in which almost 20,000,000 South Africans of all ethnicities cast their vote under a national policy of universal suffrage;
 Whereas Nelson Mandela was inaugurated as President of the Republic of South Africa on May 10, 1994, and pledged to lead a united, democratic, non-racial and non-sexist government for all people of South Africa;
 Whereas, during President Mandela’s tenure, there were distinct advancements in racial relations as South Africa transitioned from apartheid and minority rule to a country that aspired to achieve reconciliation, equality, and peace;
 Whereas, through President Mandela’s leadership, the spirit of ubuntu, the African philosophy of the interconnectedness, caring, sharing, and harmony of humanity, has spread throughout the world;
 Whereas, in 1999, President Mandela retired to private life in his town of birth, Qunu, Transkei; Whereas upon leaving elected office, President Mandela continued to fight for peace, reconciliation, and social justice causes including championing HIV/AIDS awareness and treatment;
 Whereas Nelson Mandela established a number of organizations, which include the Nelson Mandela Foundation and The Elders, an independent group of public figures committed to addressing global problems and easing human suffering;
 Whereas, on September 21, 2013, the South African Embassy, led by Ambassador Ebrahim Rasool, unveiled a Washington, DC, statue of President Mandela that was designed by sculptor Jean Doyle and modeled after images of the anti-apartheid leader leaving prison in 1990 after 27 years of incarceration;
 Whereas, on December 5, 2013, President Mandela died at age 95 surrounded by family and loved ones in his home;
 Whereas the United Nations delegates from the countries of Spain and Turkey jointly introduced a resolution to designate July 18 as Nelson Mandela International Day;
 Whereas the United States was a proud sponsor of the resolution; Whereas when speaking in support of the United Nations resolution, Ms. Laura Ross, United States delegate to the United Nations stated that Mandela used his moral power for a moral purpose. He turned enemies into partners, fear into trust, hatred into forgiveness, and discrimination into democracy.; and
 Whereas the United Nations General Assembly unanimously adopted A/Res/64/13 to designate July 18 as Nelson Mandela International Day, beginning in 2010: Now, therefore, be it
	
 That the House of Representatives— (1)applauds the United Nations General Assembly for uniting to honor President Mandela's selfless contribution to international peace and freedom;
 (2)recognizes the global impact of President Mandela's legacy and commitment to nonviolence, respect, and dialogue;
 (3)expresses support for the international community's recognition of United Nations Nelson Mandela International Day; and
 (4)urges all citizens of the United States to reflect on the importance of peace, tolerance, democracy, human rights, and reconciliation in honor of Nelson Mandela International Day.
			